Citation Nr: 1018318	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, including as secondary to service-connected 
cardiomyopathy with chronic atrial fibrillation/flutter.    

2.  Entitlement to an initial evaluation in excess of 60 
percent for cardiomyopathy with chronic atrial 
fibrillation/flutter.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
September 1991.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania. 

In March 2008, the Board remanded these claims.  For the 
reasons that follow, the Board again REMANDS these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


REMAND

After the AMC issued its March 2010 supplemental statement of 
the case, but before it recertified the appeal to the Board, 
the AMC received pertinent medical evidence that the Veteran 
had submitted to the RO.  The AMC did not consider this 
evidence before returning the case to the Board.  There is no 
evidence that the Veteran wishes to waive his right to have 
the AMC or RO consider this evidence in the first instance.  
Such consideration is therefore mandated on remand.  
38 C.F.R. § 20.1304.

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, the 
AMC afforded the Veteran a VA examination in support of his 
claim for service connection for shortness of breath, but the 
report of that examination is inadequate, because the 
examiner did not address whether the shortness of breath, or 
disabilities manifested thereby, including chronic 
obstructive pulmonary disease and obstructive sleep apnea, 
from which the Veteran suffers, are related to the service-
connected cardiomyopathy with chronic atrial 
fibrillation/flutter.  Such an opinion is necessary given the 
medical evidence of record, including a January 2005 report 
of VA examination (causes of atrial flutter include chronic 
obstructive pulmonary disease), suggesting that such a 
relationship exists.  

In its previous remand the Board sought to afford the Veteran 
a current examination for the service connected 
cardiomyopathy with chronic atrial fibrillation and flutter.  
The Veteran was afforded an examination in January 2009, but 
the examiner conducted no testing and relied on findings from 
evaluations in 2006.  The examiner commented that he did not 
find that the Veteran had cardiomyopathy.  The same examiner 
reviewed additional information in December 2009 and 
concluded that the Veteran had cardiomyopathy, but no testing 
was conducted to evaluate the current severity of the 
disability.  The evidence submitted by the Veteran suggests 
that the disability has gotten worse since the evaluation in 
2006, and indeed since the most recent evidence considered by 
the VA examiner in December 2009.

The Veteran relates his shortness of breath to his service-
connected cardiomyopathy with chronic atrial 
fibrillation/flutter.  The agency of original jurisdiction 
has not considered entitlement to service connection on a 
secondary basis.

This case is therefore REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service-connection for shortness of 
breath, preferably by a physician who has 
not previously examined him.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any disability 
manifested by shortness of breath, 
including, if appropriate, chronic 
obstructive pulmonary disease and 
obstructive sleep apnea; 

b) opine whether any such disability 
is proximately due to or the result 
of the Veteran's service-connected 
cardiomyopathy with chronic atrial 
fibrillation/flutter; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Afford the Veteran a VA heart disease 
examination, preferably by a physician 
who has not previously examined him, to 
determine the current severity of the 
service connected cardiomyopathy with 
atrial fibrillation and flutter.  Current 
findings are needed as to the Veteran's 
workload in METs and ejection fraction, 
and whether there is congestive heart 
failure.

The examiner should review the claims 
file and note such review in the 
examination report or addendum.

3.  Thereafter, readjudicate the 
Veteran's claims based on all of the 
evidence of record, including that 
received since the last SSOC.  Consider 
the claim for service connection for 
shortness of breath on a secondary basis, 
including as related to service-connected 
cardiomyopathy with chronic atrial 
fibrillation/flutter.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, issue a 
supplemental statement of the case.

Subject to current appellate procedure, return this case to 
the Board for further consideration, if in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

